Name: Commission Regulation (EC) No 606/2003 of 2 April 2003 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Israel prior to import into the Community
 Type: Regulation
 Subject Matter: plant product;  marketing;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32003R0606Commission Regulation (EC) No 606/2003 of 2 April 2003 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Israel prior to import into the Community Official Journal L 086 , 03/04/2003 P. 0015 - 0017Commission Regulation (EC) No 606/2003of 2 April 2003approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Israel prior to import into the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 10 thereof,Whereas:(1) Article 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as last amended by Regulation (EC) No 408/2003(4), lays down the conditions for the approval of checking operations performed by certain third countries which so request prior to import into the Community.(2) On 30 July 2001, the Israeli authorities sent the Commission a request for the approval of checking operations performed by the fresh produce quality control service under the responsibility of the Plant Protection and Inspection Service (PPIS) of the Israeli Ministry of Agriculture and Rural Development. This states that the PPIS has the necessary staff, equipment and facilities to carry out checks, that it uses methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from Israel to the Community meet the Community marketing standards.(3) The information sent by the Member States to the Commission shows that, in the period 1997 to 2000, the incidence of non-conformity with marketing standards among imports of fresh fruit and vegetables from Israel was relatively low.(4) Representatives of the Israeli inspection bodies have regularly participated in international efforts to agree marketing standards for fruit and vegetables within the Working Party on standardisation of perishable produce and quality development of the United Nations Economic Commission for Europe (UNECE). Moreover, Israel participates in the Organisation for Economic Cooperation and Development (OECD) scheme for the application of international standards for fruit and vegetables. Lastly, for many years the Israeli inspection bodies have also taken part in various seminars and training activities organised by different Member States.(5) Checks on conformity carried out by Israel should therefore be approved with effect from the date of implementation of the administrative cooperation procedure provided for in Article 7(8) of Regulation (EC) No 1148/2001.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Checks on conformity to the marketing standards applicable to fresh fruit and vegetables carried out by Israel prior to import into the Community are hereby approved in accordance with Article 7 of Regulation (EC) No 1148/2001.Article 2Details of the official authority and inspection body in Israel, as referred to in the second subparagraph of Article 7(2) of Regulation (EC) No 1148/2001, are given in Annex I to this Regulation.Article 3The certificates referred to in the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, issued following the checks referred to in Article 1 of this Regulation, must be drawn up on forms in conformity with the model given in Annex II to this Regulation.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.It shall apply from the date of publication in the C series of the Official Journal of the European Union of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001, relating to the establishment of administrative cooperation between the Community and Israel.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 62, 6.3.2003, p. 8.ANNEX IOfficial authority referred to in Article 7(2) of Regulation (EC) No 1148/2001:Ministry of Agriculture and Rural Development PPIS (Plant Protection and Inspection Service) PO box 78 Bet-Dagan 50250 Israel Tel. (972-3) 968 15 00 Fax (972-3) 368 15 07 E-mail:Inspection body referred to in Article 7(2) of Regulation (EC) No 1148/2001:Ministry of Agriculture and Rural Development PPIS (Plant Protection and Inspection Service)Fresh produce quality control servicePO box 78 Bet-Dagan 50250 Israel Tel. (972-3) 968 15 20 Fax (972-3) 368 15 07 E-mail:ANNEX IIModel certificate referred to in Article 7(3) of Regulation (EC) No 1148/2001>PIC FILE= "L_2003086EN.001702.TIF">